Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed June 21, 2022.

3.	Claims 1-4 have been examined and are pending.


Response to Arguments
4.	Applicant’s arguments, filed June 21, 2022, have been fully considered, but are not persuasive.
The applicant asserts “other than potentially masking a telephone number to provide a level of anonymity between a caller and a called, there is no similarity between Altberg and the claimed invention” (see Remark, pg. 5).  
Applicant goes on to summarize the invention of Altberg (see Remarks, pgs. 5-9) and admits that the applicants “do not claim patentable subject matter solely on anonymity”, while also admitting, “Users of traditional and VoIP phone services have been able to mask, hide, and spoof phones numbers for years”.  
Applicant further admits not to have invented “Contact Us” and argues the distinction between the “Contact Us” and the “Applicants’ link”.  Specifically, “Applicants' link can be posted anywhere on the digital spectrum, including websites and blogs, but also on social media posts and listings, advertisements, and email correspondence”.  The applicants seem to asserting that the “Contact Us” button cannot be posted anywhere, including websites and blogs.  The applicants seem to be ignoring general knowledge of one of ordinary skill in the art with respect to hyperlinks.  The “Contact Us” is merely one example of a link to initiate a request.  Albert teaches in paragraph [0055], “the call button includes HTML (Hypertext Markup Language) code which contains a reference to the listing and one or more links to a server of the system” (emphasis added).  Clearly, Altberg explicitly teaches “an embedded web-link” as claimed.
With respect to the argument with respect to the reference and its rationale for certain teaching (see Remarks, pgs. 5-9), the applicants are reminded, it is not the reference that is under examination but rather the applicants’ present application.
With respect to the argument “Additionally, the technology that makes Applicants' claimed invention possible did not exist in 2008. The project to develop Web Real Time Communications did not begin until 2011”, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to the arguments regarding the claim element, “receiving, from a linkable website element, an embedded web-link, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) found anywhere on the digital spectrum, to establish a communication channel between the visitor device and the user device and to enable an electronic chat, voice, or video that is invoked via the embedded web- link, thereby linking the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device” (see Remarks, pgs. 10-12), the examiner disagrees.
Again, the applicants are reminded that it is not the reference that is under examination but rather the applicants’ present application.  Regardless whether the teachings of Altberg is missing “technical rationale”, Altberg explicitly teaches the broadly claimed limitations.  Altberg explicitly teaches in paragraph [0055], “the call button includes HTML (Hypertext Markup Language) code which contains a reference to the listing and one or more links to a server of the system”, and further teaches in paragraph [0258], “Uniform Resource Locators (URLs) for call buttons embedded in web pages are used to collect directory information and statistic data, which can be used to facilitate searches of call buttons and/or callees”.  Clearly, URLs for call buttons embedded in web pages are well-known, routine, and conventional.  Embedded URLs do not require visitors personal contact information, nor pre-existing connections of the visitor device, nor preexisting active session with the visitor device.  Altberg teaches in paragraph [0109], “In one embodiment, the system may further allow the user to specify other identities to make connections for other types of real time communications, such as chat, instant messaging, video conferencing, etc”, which explicitly teaches communication in various formats.
For the reasons above, collectively and to one of ordinary skill in the art, the recited citations explicitly disclose, teaches, and/or suggest the above limitation and therefore, the rejection is maintained.

In response to the arguments regarding the claim element, “performing a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device” (see Remarks, pgs. 12-15), the applicants seem to be arguing that the teachings of Altberg in paragraph [0059] (“The callee could, for instance, tell the system, via a web form or telephone IVR, that he is currently "taking calls" or "not taking calls" or "offering video" or "offering chat" or "taking appointments" or taking "arranged calls" or "callbacks." He could indicate that he is taking calls and is "by my phone," indicating a heightened presence”), teaches that the customers “must register the phone numbers for VoIP Sip addresses” and therefore teaches away from the anonymity.  Examiner disagrees.  In paragraph [0059], Altberg is merely teaching the callee’s presence information and further revealing the callee’s communication method as claimed.  Furthermore, such information has no relationship or bearing as to whether the identity of the users are revealed or not.  
Altberg teaches in [0262], “through collecting the referring URLs, the connection provider can establish a database or directory of web pages containing the links or icons which can be used for requesting connections to the callees (e.g., via callbacks). Since the links or icons represent the callees, the database or directory of web pages can be used to facilitate searches of callees” (emphasis added).  Any external web link request inherently requires a database lookup. This again is well-known, routine, and conventional with respect to accessing the web.
The combination of the teachings above explicitly discloses, teaches, or in the very least suggests the broadly recited claim limitation of “performing a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device”.

In response to the arguments regarding the claim element, “-establishing the communication channel between the visitor device and the user device without personal contact information” (see Remarks, pgs. 15-17).  Altberg explicitly discloses, teaches, or in the very least suggests this limitation in paragraph [0036], “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number” (emphasis added).  Paragraph [0067], was merely cited to show an example of the application of the teachings of [0036].

In response to the arguments regarding the claim element “providing link-invoked omni-channel chat, voice, and/or video between the visitor device and the user device”, Altberg teaches in paragraph [0007], “Web pages can now be retrieved through wireless cellular links and displayed on cellular phones. Wireless Application Protocol (WAP) has been developed to overcome the constraints of relatively slow and intermittent nature of wireless links to access information similar or identical to World Wide Web”.  Clearly, wireless links provide accessibility to mobile device which comprise plurality of applications to integrate video, text, chat, email, and other means of communication.  This is clearly supported in paragraph [0201]: “it will be understood that the techniques for connecting people for real time communications can also be applied to other types of communications, such as video and other multimedia channels, chat, instant messaging, document sharing, or screen-sharing, common "whiteboarding," interactive TV or internet TV, etc”, and in paragraph [0298]: “the communication contact information can be used to establish a connection to the callee for real time communication in voice, text, image, audio and/or video”.

In response to applicant's argument that Altberg is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Altberg’s Abstract states, “Methods and apparatuses to facilitate connections between peoples for real time communications” would be construed by one of ordinary skill in the art as in the field of applicant’s endeavors of “A Method of establishing a communication” as claimed.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The examiner does not rely on any information gleaned from neither the applicants’ disclosure nor the prior art.  The associated arguments seem to rely merely on functions or steps or alternative embodiments that are well-known, routine, and conventional.  
Again, it is noted that the features upon which applicant relies (i.e., allows a “visitor” device to connect instantly with a user”; “no installed application is required”; “neither the “visitor’s” identity nor the “visitor’s” device need to be previously known, identified enrolled in a community, or registered on a server prior to instantiating the communication with a “user””) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, the claims fails to define “instant” connection, as the presently pending claims recite several steps in establishing a connection.  Without explicitly defining how the reference teaches away from the claimed invention, this argument is moot.  If the “instant” in this instance is clicking a URL, although Altberg in the very least suggests this step, clicking a URL hyperlink for instantiating a request for a web page is well-known, routine, and conventional.
The applicant seems to be relying on certain teachings of Altberg and how the functionality differs from the operation of the present invention, but fails to clearly distinguish these differences in the claims.
The applicant are reminded, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
Additional citations have been provided to better teach the claimed invention and to place the office action in better form for appeal.
For the reasons above and the rejections set forth below, claims 1-4 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being patentable over Altberg et al. (US 2008/0215961) in view of Official Notice.
As per claim 1, Altberg teaches a method to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information (see Altberg, [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”), comprising: 
receiving, from a linkable website element, an embedded web-link, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) found anywhere on the digital spectrum, to establish a communication channel between the visitor device and the user device and to enable an electronic chat, voice, or video that is invoked via the embedded web-link, thereby linking the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see Altberg, [0055], “the call button includes HTML (Hypertext Markup Language) code which contains a reference to the listing and one or more links to a server of the system”; [0109]: “In one embodiment, the system may further allow the user to specify other identities to make connections for other types of real time communications, such as chat, instant messaging, video conferencing, etc”; [0258]: “Uniform Resource Locators (URLs) for call buttons embedded in web pages are used to collect directory information and statistic data, which can be used to facilitate searches of call buttons and/or callees”; [0298]: “the communication contact information can be used to establish a connection to the callee for real time communication in voice, text, image, audio and/or video”); 
performing a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see Altberg, [0059]: “The callee could, for instance, tell the system, via a web form or telephone IVR, that he is currently "taking calls" or "not taking calls" or "offering video" or "offering chat" or "taking appointments" or taking "arranged calls" or "callbacks." He could indicate that he is taking calls and is "by my phone," indicating a heightened presence”; [0243]: “a look-up table approach is used to encode the information. For example, the database (921) keeps track of the information about the media channel and the target phone number (and other information, if any) for the encoded target phone number so that the encoded target phone number can be used as a key to retrieve the corresponding information”; and [0262]: “through collecting the referring URLs, the connection provider can establish a database or directory of web pages containing the links or icons which can be used for requesting connections to the callees (e.g., via callbacks). Since the links or icons represent the callees, the database or directory of web pages can be used to facilitate searches of callees”; and [0289]: “the communication contact information can be used to establish a connection to the callee for real time communication in voice, text, image, audio and/or video”); 
-establishing the communication channel between the visitor device and the user device without personal contact information (see Altberg, [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”; [0067]: “The VoIP phone connection can be established, whether the user inputs the callback phone number or if the VoIP connection simply connects the two parties without the need of a phone number”; and [0264]: “the statistics of connections requested or established via the web pages are tracked”);
connecting the visitor device and the user device without revealing personal contact information (see Altberg, Abstract: “Methods and apparatuses to facilitate connections between peoples for real time communications”; and [0036]: “the service can connect the caller and callee without revealing the contact information of one party to another, such as the actual telephone number”);
providing link-invoked omni-channel chat, voice, and/or video between the visitor device and the user device (see Altberg, [0201]: “it will be understood that the techniques for connecting people for real time communications can also be applied to other types of communications, such as video and other multimedia channels, chat, instant messaging, document sharing, or screen-sharing, common "whiteboarding," interactive TV or internet TV, etc”; and [0298]: “the communication contact information can be used to establish a connection to the callee for real time communication in voice, text, image, audio and/or video”).
Altberg does not explicitly teach that the database lookup is performed with the referenced unique URL, the examiner takes Official Notice.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Altberg in view of Official Notice so that the database lookup is performed with the referenced unique URL.  One would be motivated to do so because such steps are well-known, routine and conventional and further because Altberg teaches a database lookup (see Altberg, [0243]: “In one embodiment, a look-up table approach is used to encode the information. For example, the database (921) keeps track of the information about the media channel and the target phone number (and other information, if any) for the encoded target phone number so that the encoded target phone number can be used as a key to retrieve the corresponding information”), and further teaches employing a URL to establish connection (see Altberg, [0258]: “In one embodiment, referring Uniform Resource Locators (URLs) for call buttons embedded in web pages are used to collect directory information and statistic data, which can be used to facilitate searches of call buttons and/or callees”).
As per claim 2, which depends on claim 1, Altberg further teaches wherein the connecting the visitor device and the user device is via a network interface (see Altberg, [0067]: “In one embodiment, the user interface can be part of the VoIP client application (e.g., the user interface of a VoIP terminal, such as the user interface of a VoIP-enable phone, or an application window of a VoIP application running on a computer or a Personal Digital Assistant (PDA)). The VoIP phone connection can be established, whether the user inputs the callback phone number or if the VoIP connection simply connects the two parties without the need of a phone number”).
As per claim 3, Altberg teaches a server to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, comprising: 
a network interface configured to receive, from a linkable website element, a visitor click from the visitor device at the server referencing a unique Uniform Resource Locator (URL), thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
a processor configured to perform a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
the network interface further configured to connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).
As per claim 4, Altberg teaches a non-transitory computer readable storage medium encoded with data and instructions to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, when read by a computing device causes the computing device to: 
receive, from a linkable website element, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) with a network interface, thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
perform a database lookup with the referenced unique URL, by a processor, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).


Conclusion
6.	For the reasons above, claims 1-4 have been rejected and remain pending.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449